Citation Nr: 1700667	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  04-00 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than May 3, 2001, for the assignment of a 20 percent rating for service-connected duodenal ulcer.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for cancer of the throat.  

4.  Entitlement to service connection for kidney cancer.

5.  Entitlement to service connection for a skin disability, to include hand warts and feet fungus.

6.  Entitlement to service connection for an irregular heart disorder.

7.  Entitlement to service connection for thyroid disability.

8.  Entitlement to service connection for degenerative spleen.

9.  Entitlement to service connection for brain trauma.

10.  Entitlement to service connection for a tongue tumor.

11.  Entitlement to service connection for sinus disability.

12.  Entitlement to service connection for pancreatitis.

13.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD)/major depressive disorder (MDD).

14.  Entitlement to a rating in excess of 30 percent for a left clavicle disability with residual deformity and muscle spasm in the neck and trapezius area.  


REPRESENTATION

Appellant (Veteran) represented by:	Veterans of Foreign Wars of 
		the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1961 to April 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which is the Agency of Original Jurisdiction (AOJ) in this matter.  

In September 2012, the Board remanded the issues on appeal for additional development.  In May 2015, the Board denied the claims.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  In May 2016, the Court granted an April 2016 joint motion for partial remand (JMPR) vacating the Board's decision with regard to the issues numbered above.  These issues are again before the Board for appellate review.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

The record in this matter consists entirely of electronic claims files and has been reviewed.  New and relevant evidence has been added to the record since the August 2013 Supplemental Statement of the Case (SSOC), and has been reviewed pursuant to the Veteran's August 2016 waiver of initial AOJ review of the evidence.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2016).  

Parenthetically, the Veteran has filed a February 2015 notice of disagreement (NOD) against a February 2015 rating decision denying entitlement to special monthly compensation based on Aid And Attendance/Housebound.  The AOJ has not responded with a SOC, but has acknowledged receipt of the NOD.  As such, a remand of the issue pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) is not necessary.   


REMAND

Pursuant to the April 2016 JMPR, the claims on appeal are remanded for additional development.  The AOJ should attempt to obtain evidence from Allen Park VA Medical Center (VAMC), Houston VAMC, Fort Belvoir, and the Social Security Administration (SSA).  Further, any VA treatment records dated since February 2015 should be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Include in the record any VA treatment records dated since February 2015.  

2.  Attempt to obtain records pertaining to treatment the Veteran received at the Allen Park VAMC prior to its closure.  

The record indicates that attempts have been made to obtain this evidence from the Detroit VAMC.  However, it does not appear that the correct information has been provided to the Detroit VAMC regarding the Veteran's treatment at Allen Park VAMC.  On remand, the AOJ should request that personnel at Detroit VAMC search retired Allen Park VAMC records using the Veteran's complete name and other identifying information.  

3.  Attempt to obtain records pertaining to treatment the Veteran received at the Houston VAMC.  

The record indicates that the Veteran began cardiovascular treatment at the Houston VAMC in July 2010.

4.  Attempt to obtain records dating from 1972 pertaining to treatment the Veteran received at the medical facility on Fort Belvoir.  

The record indicates that the AOJ eventually requested this evidence from the National Personnel Records Center (NPRC) which replied with negative results.  However, it appears that the records request to NPRC asked for records dated from 2008, rather than from 1972. 

5.  Obtain relevant SSA records pertaining to the Veteran.

6.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the August 2013 SSOC should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided another SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).














These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




